MEMORANDUM **
Shifei Xu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which adopted and affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
“Where the BIA adopts the findings and reasoning of the IJ, this court reviews the decision of the IJ as if it were that of the BIA.” Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We review for substantial evidence, Ge v. Ashcroft, 367 F.3d 1121, 1124 (9th Cir.2004), and we deny the petition for review.
The IJ found that Xu was not credible in part due to his sudden demeanor change when he began discussing the Bible. The IJ found that Xu became nervous, hesitant, and began murmuring. We conclude that there is no reason to discount the IJ’s reliance on Xu’s demeanor. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999).
In the absence of credible testimony, Xu failed to establish eligibility for either asylum or withholding of removal. See Farah, 348 F.3d at 1156.
Because Xu’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence to support this claim, his CAT claim also fails. See id. at 1157.
Petitioner’s letter, received on March 9, 2007, includes a request for a stay of proceedings pending the BIA’s decision on his motion to reopen. The Clerk shall file this request, and the request is denied.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.